SUR PETITION FOR REHEARING EN BANC
BEFORE: SCIRICA, Chief Judge, SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES, SMITH, FISHER, CHAGARES, JORDAN and HARDIMAN, Circuit Judges, ALDISERT, Senior Circuit Judge and RESTANI, International Trade Judge.**
The counseled petition for rehearing in the above-entitled case, having been submitted to the judges who participated in the decision of this court and to all other available circuit judges in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges in regular active service not having voted for rehearing by this court en banc, the petition for rehearing en banc is hereby DENIED. Judge Jordan would have granted rehearing.
IT IS SO ORDERED.